Title: To Thomas Jefferson from John Rice Jones, 26 October 1808
From: Jones, John Rice
To: Jefferson, Thomas


                  
                     Sir/
                     Vincennes 26th October 1808
                  
                  I do myself the honor of transmitting to you, the Copy of a Resolution passed by the legislative Council of the Indiana Territory, at their present Session.
                  I have the honor to be, with the greatest Consideration, Sir   your most obedient humble Servant
                  
                     Jno Rice Jones
                     
                     President of the Council—
                  
               